Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments and declaration, filed June 16, 2022, caused the withdrawal of the rejection of claims 18-25 and 27-58 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577) as set forth in the Office action mailed February 17, 2022. 
The prior art Montenegro et al. (WO 2013/120577) teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, an electron blocking layer, a light emitting layer, an electron transporting layer, and a cathode (page 113 lines 1-17). Montenegro teaches that the that hole injection layer, the hole transporting layer, or the electron blocking layer can comprise a compound that meets formula 1 (page 56 lines 28-35). Montenegro teaches formula 1 has the following structure, 
    PNG
    media_image1.png
    266
    352
    media_image1.png
    Greyscale
 (page 2). Montenegro teaches that the Ar1 can be phenyl group or substituted phenyl and Ar2 group can have the following structure, 
    PNG
    media_image2.png
    98
    153
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    124
    143
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    140
    118
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    141
    113
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    134
    127
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    148
    113
    media_image7.png
    Greyscale
 are a few examples (page 2 lines 15-36, page 3 lines 1-9, page 5 lines 5-35, and pages 13-17). Montenegro teaches the formula can have the following structure, , 
    PNG
    media_image8.png
    212
    151
    media_image8.png
    Greyscale
 , 
    PNG
    media_image9.png
    169
    150
    media_image9.png
    Greyscale
,  
    PNG
    media_image10.png
    164
    106
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    186
    117
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    188
    137
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    169
    134
    media_image13.png
    Greyscale
 are few examples (pages 10-12). Montenegro Ar3 can be a biphenyl group, which would meet applicant’s claimed limitation of i being 2 (page 21 lines 34-35 and page 22 lines 1-5). Although Montenegro teaches a variety of different groups for Ar1 and Ar2 as pointed out in the arguments and declaration the groups disclosed for Ar1 and Ar2 are to two different disclosures for the spirobifluorene compound and the teachings of Montenegro would not direct one of ordinary skill in the art to make compounds that meet the applicant’s claimed invention. Claims 18-25 and 27-58 (renumbered 1-40) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759